278 S.C. 79 (1982)
292 S.E.2d 299
SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES, Respondent,
v.
Elizabeth POWELL and Leroy Powell, Respondents, of whom Elizabeth Powell is Appellant. In re Leroy W. POWELL, Jr., and Jeffrey Powell, minor children.
21718
Supreme Court of South Carolina.
June 7, 1982.
Thomas L. Bruce and J. Greig Stein, Jr., Greenville, for appellant.
Tana G. Vanderbilt, Columbia, for respondent.
June 7, 1982.
Per Curiam:
Elizabeth Powell appeals an order terminating her parental rights to two minor children. The order of termination includes a finding by the lower court that appellant's mental condition is such that she could never function as a parent without help by a competent adult. See S.C. Code § 20-7-1570(2)(b) (1981 Cum. Supp.).
Although appellant has never been determined incompetent by a court, the record raises serious questions concerning her mental condition. This Court has held that under these circumstances the trial court should at the outset determine whether the party involved is sufficiently competent mentally to proceed without appointment of a guardian ad litem. South *80 Carolina Department of Social Services v. McDow, S.C. 280 S.E. (2d) 208 (1981). Since the trial court neither appointed a guardian for appellant nor determined whether one was needed, we vacate the order and remand the case for proceedings consistent with McDow.
Vacated and remanded.